Citation Nr: 1428602	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  10-17 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from March 14, 1972 to April 11, 1972.

In October 2006, the Department of Veterans Affairs (VA) Regional Office (RO) denied the Veteran's claim of entitlement to service connection for a psychiatric disorder, claimed as bipolar disorder.  The Veteran was notified of that decision, as well as his appellate rights; however, a notice of disagreement was not received with which to initiate an appeal.  Therefore, that decision became final under the law and regulations then in effect.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2006).  By November 2013 decision, the Board reopened that finally decided claim and then remanded it for further development of the evidence.  See generally 38 C.F.R. § 3.156 (2013).  The requested remand actions were completed to the extent possible, and this matter is now again before the Board.  

In March 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via video teleconference.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Veteran was diagnosed with an immature personality disorder in service.

2.  Many years subsequent to service, he was diagnosed with bipolar disorder.

3.  Symptoms present in service and diagnosed as immature personality disorder were not harbingers of bipolar disorder or any other acquired psychiatric disorder and were not early signs of any subsequently diagnosed psychiatric disorder.

CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include bipolar disorder, are not met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, there is no need to address the VCAA duty to notify, as this matter stems from a reopening of a finally decided claim.  Indeed, the November 2013 Board decision constituted a full grant (reopening) of the new and material evidence claim that gave rise to the present decision.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, private medical treatment records, VA clinical records, and Social Security Administration records.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned VLJ.  The Veteran was afforded a VA medical examination in October 2010 that was adequate for reasons detailed in the body of the decision below.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As stated, the Veteran was also provided with a hearing before the undersigned VLJ via videoconference in March 2012.  In Bryant v. Shinseki, the Court held that 
38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the personal hearing the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by a representative from the Kentucky Department of Veterans Affairs, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed psychiatric disorder.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim, however no such evidence was identified.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

The Veteran was on active duty for less than a month before being medically discharged.  During his short period of service, he displayed bizarre behavior and was found to be suffering from an immature personality disorder.  He contends that he was misdiagnosed in service and that symptoms that manifested in service were early signs of bipolar disorder that was diagnosed many years later; a close review of the record reveals that bipolar disorder was not officially diagnosed until approximately 1989.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  
With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, or this is legitimately questionable, then generally a showing of continuity of symptoms after service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

This notion of continuity of symptomatology under 38 C.F.R. § 3.303(b), however, only applies to a condition that was first noted during service and that is one of the conditions that VA considers a "chronic disease" according to 38 C.F.R. § 3.309(a).  Psychoses are considered chronic diseases under 38 C.F.R. § 3.309(a); thus, to the extent that subsequently diagnosed bipolar disorder qualified as a psychosis, it is a chronic disease for the purpose of allowing service connection based on continuity of symptomatology under 38 C.F.R. § 3.303(b).  See generally Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Establishing entitlement to direct service connection therefore generally requires having: (1) competent and credible evidence confirming the existence of the claimed disability or, at the very least, showing the Veteran has had it at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the presently-claimed disability, which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where a Veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as a psychosis, to a degree of 10 percent or more within one year from separation from service, the disease will be presumed to have been incurred in service even though there is no evidence of the disease during the period of service.  This presumption, however, is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113;38 C.F.R. §§ 3.307, 3.309(a).

Congenital or developmental defects, refractive error of the eye, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation for VA compensation purposes.  38 C.F.R. § 3.303(c), 4.9 (2013).  Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  See VAOPGCPREC 82-90 (July 18, 1990).  Congenital or developmental "defects" therefore automatically rebut the presumption of soundness when entering service and, therefore, necessarily are considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9; Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that the Secretary's exclusion of personality disorders from "diseases" or "injuries" as a congenital or developmental defect, such that the presumption of soundness does not apply, to be a valid exercise of the authority granted to the Secretary).  As such, "[s]ervice connection [for these type] disorders, whether on a direct basis or by aggravation, is...prohibited...."  61 Fed. Reg. 52,695.

But VA's General Counsel indicated that service connection may be granted for diseases of congenital, developmental, or familial origin if the evidence as a whole shows that manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  Support for this position can be found in VA's regulations, themselves, since sickle cell anemia, although a familial disease, was included for rating purposes in the Schedule for Rating Disabilities (Rating Schedule).

VA's General Counsel also clarified that a congenital or developmental defect can be subject to superimposed disease or injury, and if superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

As stated, the Veteran displayed bizarre behavior in service that led to his swift discharge less than a month after enlistment.  The diagnosis rendered in service after thorough observation was of an immature personality disorder.  The Veteran's hearing testimony reflects that he did not seek mental health treatment for many years after service separation.  The record also reflects that he has engaged in significant polysubstance abuse over the years.  Indeed, his history of alcohol and illicit drug abuse began at a very young age and predated service by years.  

The Veteran contends that symptoms displayed in service were early signs of bipolar disorder diagnosed in approximately 1989.  While the Veteran is competent to testify regarding psychiatric symptomatology, he is not competent to provide evidence regarding the origins of subsequently diagnosed psychiatric disorders because such determinations require specialized professional expertise, which the Veteran is not shown to possess.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent when it concerns the readily observable features or symptoms of injury or illness); but see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

The record contains only one competent medical opinion regarding whether symptoms in service characterized at the time as an immature personality disorder were early signs of the subsequently diagnosed acquired psychiatric disorder to bipolar disorder.  In October 2010, the Veteran underwent a VA mental disorders examination for a determinations to whether any extant acquired psychiatric disorder was present in service and whether the symptoms displayed in service were signs of subsequently diagnosed psychiatric disorders.  The October 2010 VA examiner reviewed all of the pertinent evidence of record in detail and outlined all of the pertinent evidence in an exceptionally thorough report.  Pursuant to such review and interview of the Veteran, he concluded that the Veteran's symptoms in service did amount to an immature personality disorder as defined by the psychiatric field at that time (he explained that an immature personality disorder was not a currently available diagnosis pursuant to the more recent versions of the Diagnostic and Statistical Manual) and that the symptoms were not early signs of a subsequently diagnosed psychiatric disorder, to include bipolar disorder.  The October 2010 VA examiner provided a comprehensive rationale for that opinion.

To the extent that the Veteran is still suffering from a personality disorder, service connection for such cannot be granted.  38 C.F.R. § 3.303(c).  The most prevalent post-service psychiatric diagnoses have been of bipolar disorder and polysubstance abuse.  Service connection for polysubstance abuse likewise is unavailable under most circumstances.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(m); 3.301(c) (2013).  

As to bipolar disorder, service connection is not warranted under any potential theory of entitlement.  It did not have its onset in service, as evident from the VA examiner's conclusions.  Thus, service connection based on in-service incurrence is precluded.  38 C.F.R. § 3.303(a).  Next, to the extent that bipolar disorder constitutes psychosis, service connection is not warranted presumptively as a chronic disease because no acquired psychiatric disorder to include bipolar disorder was diagnosed within the first post-service year.  38 C.F.R. §§ 3.307, 3.309(a).  As well, service connection based on continuity of symptomatology cannot be granted because symptoms of an acquired psychiatric disorder to include bipolar disorder were not continuous from service to the present.  Indeed, the first formal psychiatric diagnosis following service was in 1989, almost two decades after service separation.  38 C.F.R. § 3.303(b).  The lapse in time (almost 20 years) between service and the first diagnosis of an acquired psychiatric disorder other than polysubstance abuse in itself weighs against the Veteran's claim.  The Board may, and will, consider in its assessment of a service connection claim, the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000);, 284 F.3d 1335, 1358 see also Forshey v. Principi (Fed. Cir. 2002) (en banc).  Finally, there is no evidence that shows that bipolar disorder or any other psychiatric disorder is otherwise related to service, and service connection under 38 C.F.R. § 3.303(d) is precluded.

The Board is aware that a claim of service connection for a psychiatric disorder is broad and need not encompass solely the diagnosis that is claimed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).  With the exception of polysubstance abuse, the record reflects primarily diagnoses of bipolar disorder.  Schizoaffective disorder was also noted.  In any event, even with such a broad license in the case of psychiatric disorders, the Board finds no evidence of any such current disability having manifested in service, close in time to service, or that is otherwise related to service.

Finally, in making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for an acquired psychiatric disorder, to include bipolar disorder, is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


